Motion Granted; Order filed November 29, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00011-CV
                                    ____________

                     J.C. WALTER, III AND ET. AL., Appellants

                                             V.

  MARATHON OIL CORPORATION AND MARATHON E.G. LPG LIMITED,
                           Appellees


                       On Appeal from the 295th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-58805


                                         ORDER

       Appellants seek access to the sealed Third Supplemental Clerk’s Record filed in
this appeal. On October 9, 2012, this court ordered the trial court clerk to file redacted
copies of the supplemental clerk’s record. The clerk was also ordered to make a copy of
the unredacted version of each page of the First Supplemental Clerk’s Record on which a
redaction was made and keep those pages under seal. The clerk was further ordered to
file the redacted clerk’s record and the sealed copies of the unredacted pages in this court.
The redacted supplemental clerk’s record and the unredacted pages were filed with this
court on November 14, 2012.

       On November 19, 2012, appellants filed a motion seeking access for all parties to
the sealed, unredacted pages so that they may review, check out, copy, and otherwise
have access to the sealed contents to prepare their briefs.      The motion is granted.
Attorneys or their representatives for the parties in this appeal may check out the sealed
record in this case.

                                                PER CURIAM